Citation Nr: 1824025	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  10-36 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a kidney disorder, to include chronic kidney disease.

3.  Entitlement to service connection for a blood disorder, to include anemia and hyperkalemia.

4.  Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney




ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board most recently remanded the Veteran's claim in April 2017 to obtain Social Security Administration (SSA) records and VA examinations.  The requested development on remand has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the matters are properly before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's current right shoulder disability is causally related to an event, injury, or disease in service.

2.  The preponderance of the evidence is against a finding that the Veteran's current kidney disorder is causally related to an event, injury, or disease in service.

3.  The preponderance of the evidence is against a finding that the Veteran's current blood disorder is causally related to an event, injury, or disease in service.

4.  The preponderance of the evidence is against a finding that the Veteran's current headaches are causally related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a) (2017).

2.  The criteria for service connection for a kidney disorder, to include chronic kidney disease, have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a) (2017).

3.  The criteria for service connection for a blood disorder, to include anemia and hyperkalemia, have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a) (2017).

4.  The criteria for service connection for headaches have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Pursuant to 38 C.F.R. § 3.303(b), when a chronic disease is not present, a Veteran may establish the second and third elements of service connection by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b). 

The Veteran contends that service connection is warranted for a right shoulder disability, kidney disorder, blood disorder, and headaches.  It is not in dispute that the Veteran has suffered from these conditions during the relevant time period.  What must be resolved is whether the disabilities are etiologically related to service.  The Board finds that the preponderance of the evidence is against the Veteran's claims.  

There is no competent, credible evidence that the Veteran's disabilities are related directly to an event or injury in service.  Although there are notations in the Veteran's service treatment records (STRs) for complaints of psychosomatic right shoulder pain, kidney stones, anemia, and headaches, each reported instances resolved after a short period of time.  See January 1973 Psychiatric Examination (Veteran reports somatic symptoms of right shoulder and trapezius pain and chronic headaches); April 1971 STR (diagnosis of temporary anemia).  The Board therefore finds the reported instances of right shoulder pain, kidney stones, anemia, and headaches in service to be acute and transitory in nature.

In addition, the evidence of record is against a finding that the Veteran's right shoulder disability, kidney disorder, blood disorder, and headaches are causally related to an event, injury, or disease in service.  The Veteran was afforded VA examinations in July 2015 and November 2017 to assess the etiology of his claimed disabilities.  Both of the examination reports are negative evidence weighing against the Veteran's claim.  The examiners opined that the Veterans right shoulder disability, kidney disorder, blood disorder, and headaches were less likely than not related to service.  

During the November 2017 examination, the Veteran reported that he injured his right shoulder while throwing out bales of hay, but could not remember the date of his injury.  The Veteran stated that he did not recall whether he sought treatment at the time, and currently does not receive treatment for his right shoulder.  He reported that his right shoulder pain was sporadic, occurring at any time.  The examiner opined that the Veteran's right shoulder disability was less likely than not related to service.  In support of his determination, the examiner noted that the Veteran's reported shoulder complaints began over 25 years following service and were acute in nature.  Furthermore, the examiner noted that an X-ray of the Veteran's right shoulder in February 2016 was normal.  

Regarding the Veteran's kidney disorder, the November 2017 examiner noted that the Veteran was diagnosed with diabetic nephropathy in 2007 and chronic renal disease in 2009.  The examiner stated that that the Veteran's kidney disorder was less likely than not related to service because his in-service complaint was acute only.  Furthermore, the examiner noted that the Veteran was not diagnosed with kidney problems until 1988, almost 15 years after service.  A November 2009 medical record also indicates that the Veteran's chronic kidney disease was likely related his diabetes mellitus and vascular disease.  As such, the Board finds this probative evidence weighing against the Veteran's claim.  

The Veteran's STRs note that mild anemia was discovered during a routine physical in March 1971.  The Veteran was prescribed medication, which was discontinued following a normal physical examination in April 1971.  A review of the record reveals that it was not until April 2009, almost 40 years after the in-service occurrence, that the Veteran's hemoglobin study showed anemia.  He was subsequently admitted to the hospital with a diagnosis of hyperkalemia, a high level of potassium in the blood, in May 2010.  The Veteran's hyperkalemia was later found to be related to diarrhea of an unknown etiology and resolved in June 2010.  The November 2017 examiner opined that the Veteran's blood disorder was less likely than not due to service, finding the in-service occurrence acute only.  

Lastly, the Veteran's STRs show a report of chronic headaches during a January 1973 psychiatric evaluation.  However, a review of the Veteran's records does not show a diagnosis of chronic headaches or migraines.  The November 2017 VA examiner opined that the Veteran's condition was less likely than not related to active duty service because there is no evidence in the STRs of a diagnosis or treatable headache condition.  Furthermore, although the Veteran reported experiencing headaches during 2014, those instances were acute in nature; therefore no nexus to service was established.  

In making its determination, the Board has also considered the Veteran's own statements, made in support of his claims.  At the outset, the Board notes that, in this case, the Veteran has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the claims concerning kidney and blood disorders fall outside the realm of common knowledge of a lay person, as they concern internal systems and organs.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), n. 4 (lay persons not competent to diagnose cancer).  The Veteran is more readily able to note right shoulder and headache symptoms, but here his lay contentions as to etiology are outweighed by the aforementioned medical opinions, all rendered by trained medical professionals and based upon a claims file review and an examination of the Veteran, with full consideration of his lay contentions.

Accordingly, in this case, the Board finds that the elements of service connection have not been met.  The probative and competent medical evidence does not demonstrate the presence of a chronic right shoulder disability, kidney disorder, blood disorder, or headaches in service, as explained above.  Furthermore, regarding the Veteran's claim for a right shoulder disability, the Board also finds that presumptive service connection is not warranted because there is no evidence that the Veteran was diagnosed with or suffered from arthritis within one year of separation from service.  38 C.F.R. § 3.307, 3.309.

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims of entitlement to service connection for a right shoulder disability, kidney disorder, blood disorder, and headaches are denied.  See 38 U.S.C. § 5107.


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for kidney disorder, to include chronic kidney disease is denied.

Entitlement to service connection for blood disorder, to include anemia and hyperkalemia is denied.

Entitlement to service connection for headaches is denied.  




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


